Douglas, J.,
dissenting. I must dissent from the holding of the majority because of the absurdity of the result. Indeed, I predict that today’s holding will, once again, create more problems than it solves.
The majority opinion, in effect, allows the Thompsons’ wrongful death claim to be combined, under a single limit of liability, with other injuries suffered. This holding is purportedly based on the authority of Tomlinson v. Skolnik (1989), 44 Ohio St. 3d 11, 540 N.E. 2d 716. The majority refuses to recognize, however, that the holding in Tomlinson, supra, which was based on Dues v. Hodge (1988), 36 Ohio St. 3d 46, 521 N.E. 2d 789, allowed a loss of consortium claim to be combined with bodily injuries and subject to a single limit of liability. A wrongful-death claim is, quite obviously, a very different matter than a loss-of-consortium claim because the right to collect for wrongful death emanates from statutory law, specifically R.C. 2125.01 and 2125.02.
In Wood v. Shepard (1988), 38 Ohio St. 3d 86, 526 N.E. 2d 1089, we held that “[e]ach person entitled to collect damages pursuant to R.C. 2125.02 *168for wrongful death, * * * has a separate claim and such separate claim may not be made subject to a single person limit of liability * * *.” Even if we accept the majority’s premise that the Phillipses are insured only against claims of persons who were actually in the accident, Mrs. Thompson was involved in the accident and does have a wrongful-death claim that, pursuant to Wood, supra, cannot be combined with other damages and limited to a single person limit of liability.
Admittedly, the analysis of Wood, supra, arose from the perspective of uninsured and underinsured motorist coverage rather than liability coverage. It is from the uninsured and underinsured coverage perspective, however, that we can best see the problems that the majority’s holding creates.
“* * * [T]he legislative purpose in creating compulsory uninsured motorist coverage was to place the injured policyholder in the same position, with regard to the recovery of damages, that he would have been in if the tortfeasor had possessed liability insurance.” Bartlett v. Nationwide Mut. Ins. Co. (1973), 33 Ohio St. 2d 50, 52, 62 O.O. 2d 406, 408, 294 N.E. 2d 665, 666. The logic of the holding in Bartlett is distorted by today’s holding, however, because an injured person can assert more claims against her own uninsured and underinsured coverage, pursuant to Wood, supra, than she can against the tortfeasor’s liability coverage. In short, today’s holding reaches the absurd result of an injured party being better off when struck by an uninsured tortfeasor than by a person with liability insurance.
Indeed, we can look forward to the prospect of numerous suits being filed against an injured party’s underinsured motorist coverage carrier because of the majority’s unrealistic interpretation of the tortfeasor’s liability insurance policy. “* * * [W]hen * * * the actual amount payable to an injured party under the tortfeasor’s policy is less than the insured’s policy limits, the tortfeasor is an underinsured. * * *” Brown v. Erie Ins. Co. (1986), 35. Ohio App. 3d 11, 12, 519 N.E. 2d 408, 410. Those denied payment of a wrongful death claim by the tortfeasor’s liability insurer will certainly file an underinsured claim with their own carrier, knowing that they are entitled to payment pursuant to Wood, supra.
Had Rosa Phillips been uninsured, the Thompsons would have been able to maintain against their own insurer a separate claim for wrongful death. It only makes sense for the tortfeasor’s liability insurer to be subject to the same burden. The remaining $100,000 of the liability insurance policy should be made available to satisfy the Thompsons’ separate claim for wrongful death.
There is yet a second reason why the tortfeasor’s own insurance policy should be available to meet the Thompsons’ claims for wrongful death. The policy in question states that “[w]e will pay damages for bodily injury or property damage for which any covered person becomes legally responsible because of an auto accident * * *.”
By today’s majority decision, the tortfeasor suddenly discovers that this language does not really mean what it says. Just because coverage for the wrongful death claims is not afforded the tortfeasor does not mean that her liability for the wrongful death is at an end. The tortfeasor remains responsible individually for the wrongful death claims and if she is collectible beyond the policy limits afforded, then she will have to respond either directly to the Thompsons or to their carrier, by way *169of subrogation, after payment is made to the Thompsons by their own carrier pursuant to their uninsured and underinsured coverage. Thus, the tortfeasor here, whose husband purchased insurance coverage containing the quoted language in order to prevent such personal liability, is left, by the majority opinion, “hung out to dry.” For all the foregoing reasons, I must respectfully dissent.
Sweeney and Resnick, JJ., concur in the foregoing dissenting opinion.